Title: John Wood to Thomas Jefferson, 21 January 1810
From: Wood, John
To: Jefferson, Thomas


          
            
              Sir
               
                     Richmond 
                     21 January 1810.
            
              I received your obliging favour of the 11th instant. It would afford me real satisfaction, could I myself be impressed with the same favourable opinion as you are pleased to express in regard to the publication which I sent you. The daily duties which I am obliged to perform, would not have permitted the execution had I been adequate to the task of a work which required much mathematical investigation.  If there be any merit in the theory, or if it prove the foundation of a rational philosophy; I shall ever consider it more the effect of accident than of ingenious research; for I am well convinced had a similar circumstance suggested the idea of the cycloidal motion of the earth to such a mind as Newton; a very different performance from that which I have produced would have been given to the world.
            Since you have been pleased to signify your intention of sending some copies to your European friends; I have to request your acceptance of four which accompany this letter, one of which I would be obliged to you to convey when an opportunity offers to Mr La Place the Professor of Mathematics at Paris— 
		  
             
		    your selection of me as a proper person for a mathematical preceptor to your grandson Mr Randolph, I shall always regard as one of the most honourable incidents in my life; and I trust that no exertions on my part shall be wanting to fulfil your desires with respect to him. your
			 sentiments on education precisely coincide with my own; and I have only to regret that so few gentlemen in this country have the same opinion as to the importance of the mathematical sciences. Mr Randolph left this place on Saturday on a visit (I understand) for a few days to his relations in Albemarle; and as he probably will see you before his return; I would be happy that you would propose to him, to spend his evenings in general at my room; for as I am always at home it would afford me
			 a pleasure to be a witness to his improvement. This I would have suggested to himself; but as he boards at his Aunts; I was apprehensive it might be deemed an officious advice. Although I entertain the highest respect for Mrs Randolph; yet I know well that where there are many boarders and much company, a young man of the amiable disposition of your Grandson may easily be seduced from his studies. 
		  
		  As we have no vacation both Mr Girardin and myself would be glad Mr Randolph could make it convenient to return as soon as possible—
                  
               
            
              I remain with respect & esteem your obedient humble Servant
              John Wood
            
          
          
          
            N.B. Mr Girardin requests me to apologize for his not writing you before now. He was desirous to be acquainted with Mr Randolph’s progress in the Mathematics at our Examination that took place last week & he will do himself the pleasure of communicating his sentiments to you by next Mail—
          
        